Title: From John Adams to William Cunningham, 22 June 1809
From: Adams, John
To: Cunningham, William



Dear Sir,
Quincy, June 22, 1809.

I most sincerely thank you for your excellent letter of the 14th.—It contains an abundance of matter that deserves, and shall have my most serious consideration. But at present I have not time to be serious. I had a delicious laugh with my family. I said nothing till we were all at table at dinner: My wife, my two daughters in law, my niece, Miss Louisa Smith, and my two grand daughters, misses, just entering their teens. My son was at Cambridge. I assumed a very grave countenance, and said I had received information, from fifty miles distance, that I had given offence to my family. I was very sorry to hear it, I wished to know which it was, that I might make my apology or give some satisfaction. Lord! Who? What? Why? what, sir, can you mean? sounded instantly from all quarters.
I learn that my family is grieved at my Letters in the Newspapers, and have intreated me to desist, but that I obstinately go on to their mortification. The whole table was in a roar at this. My Wife had read every line, I believe, but one letter, before it went to the press. She was not alarmed. My two daughters declared they had never said a word. My two grand daughters cryed out, that on the contrary nothing delighted them so much as to read them. Louisa, I know, said I, never said anything for she is no talker. Aye but I have said something, for I was in company with ladies in Boston a few days ago, who were lamenting that you were writing, and said it was unnecessary and below your dignity. I was very much provoked and said, why should not my uncle vindicate himself, as well as any other gentleman? My daughter in law said “I know sir that your two sons are very much delighted that you have taken the subject up.” This I knew as well as she did.
Never, sir, was a more groundless report or a more sheer fabrication. Mr. Whitney never could have said any such thing.
A number of these dastardly lies have been made and circulated, but I regard them no more than the croak of the Tree Toad.
JOHN ADAMS